GUNTHER, Judge.
Edward Thomas Francis was convicted of escape contrary to section 944.40, Florida Statutes (1979). The state appeals the three-year sentence and contends the trial court erred in giving the defendant credit for county jail time served prior to sentencing on his escape charge. We agree.
Although section 921.161(1), Florida Statutes (1979), provides that a defendant is entitled to credit for all the time he spent in the county jail before sentence, such credit should not apply against the escape sentence. Adams v. Wainwright, 275 So.2d 235 (Fla.1973); Barger v. State, 310 So.2d 764 (Fla. 2d DCA 1975); Hagans v. State, 395 So.2d 308 (Fla. 1st DCA 1981); and Danforth v. State, 316 So.2d 304 (Fla. 1st DCA 1975).
In Dominquez v. State, 403 So.2d 609 (Fla. 4th DCA 1981), this court indicated that a defendant convicted of escape was entitled to credit for county jail time served and that the credit should be applied to the sentence from which he escaped. Therefore, by implication, credit for county jail time served shall not apply to the escape sentence.
REVERSED AND REMANDED.
HERSEY, C.J., and RIVKIND, LEONARD, Associate Judge, concur.